Citation Nr: 0026089	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of 
head trauma.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to a compensable rating for costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to July 
1992.

In July 1998, the veteran canceled a scheduled Travel Board 
hearing before a member of the Board.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1998, at which time it was 
remanded for further development to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  Thereafter, the case was returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
residuals of head trauma is not plausible.

2.  The preponderance of the evidence shows that the allergic 
rhinitis, which was first clinically reported in service, is 
seasonal in nature and subsides on the removal of the 
allergen.

3.  Costochondritis, manifested primarily by tenderness along 
the right sternal border at the level of the 4th and 5th ribs, 
is productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of head trauma is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Allergic rhinitis was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.380 (1999).

3.  The criteria for a compensable rating for costochondritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5297 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks entitlement to service connection for the 
residuals of head trauma and for allergic rhinitis.  Service 
connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  

The threshold question is whether the veteran's claim is well 
grounded.  Section 5107(a) of title 38, U.S. Code, provides 
in pertinent part: "[A] person who submits a claim for 
benefits under a law administered by [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court)  has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). "The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993). 

In order for a service connection claim to be well grounded, 
there must be competent evidence of current disability (a 
medical diagnosis), incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Where the determinative issue 
involves medical causation, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  If a claim is not well grounded, VA has no duty to 
assist in the development of that claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Murphy, 1 Vet. App. at 81.

A.  Head Trauma

The veteran's service medical records show that in August 
1989 he sustained a 1/2 inch laceration on the back of his 
head, when he hit his head on an airplane wing flap.  It took 
5 stitches to close the wound; however, there was no evidence 
of any residual disability during the remainder of service or 
during his service separation examination.  

During his service separation examination in March 1992, the 
veteran reported a different head injury, in which he 
sustained a mild concussion after being thrown from the back 
of a truck.  The examiner stated, however, that there were no 
sequelae and noted that the injury did not disqualify the 
veteran from being discharged from service.  Unlike the 
laceration on the back of the veteran's head, the report of a 
concussion was solely from the veteran's account.  There was 
simply no objective evidence in service of a concussion.  
Moreover, the physical examination revealed no residuals from 
a head injury of any kind.  Indeed, the veteran's head, face, 
neck, and scalp were found to be normal.

In January 1993, the veteran was examined by VA.  Following 
that examination, there was a diagnosis of status post head 
trauma with concussion in approximately November 1989.  
Again, however, that diagnosis was based on a history 
reported by the veteran rather than a review of the claims 
folder or other competent objective evidence.  Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement imposed on a claimant of submitting sufficient 
evidence to render a claim well-grounded.  As such, it cannot 
enjoy the presumption of truthfulness accorded by Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995). Accordingly, the 
claim is denied.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render such claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran; in the Statement of the 
Case (SOC); and in the Board remand.  In fact, following the 
Board remand the RO made specific requests for additional 
evidence to the veteran, the National Personnel Records 
Center (NPRC); and to the military medical center where the 
veteran was reportedly treated for the concussion in service.  
All of those requests, however, met with negative results.  
Consequently, the Board is of the opinion that there is no 
need to further inform the veteran of the evidence necessary 
to render the claim of entitlement to service connection for 
the residuals of a head injury well grounded.


B.  Allergic Rhinitis

During the veteran's service entrance examination in July 
1985, he responded in the negative, when asked if he then 
had, or had ever had hay fever (allergic rhinitis).  On 
examination, his eyes, nose, and sinuses were found to be 
normal.  On numerous occasions in service, the first time in 
October 1986, the veteran reported that he had hay fever.  In 
August 1990, while being treated for conjunctivitis, it was 
noted that he had hay fever and that he was taking 
medication.  During the veteran's service separation 
examination, it was noted that he had a history of allergic 
rhinitis 9 months a year, but that it was asymptomatic at the 
time of the examination.  Indeed, his eyes, nose, and sinuses 
were, again, normal.

During the January 1993 VA examination, the veteran reported 
a history of hay fever since 1987 or 1988, manifested by 
recurrent nasal congestion with clear to yellow rhinorrhea 
and post-nasal secretions; sneezing; and itchy eyes.  He 
stated that those manifestations were perennial in nature but 
tended to be worse in August and September.  It was noted 
that the veteran had no family history of allergic rhinitis.  
On examination, the nares demonstrated congested mucosa, 
bilaterally.  The relevant diagnosis was chronic rhinitis, 
probably allergic, since 1987.

For compensation purposes, diseases of allergic etiology may 
not be disposed of routinely as being constitutional or 
developmental in nature.  38 C.F.R. §§ 3.380.  Indeed, there 
is a diagnostic code in the schedule for rating disabilities 
which pertains specifically to allergic rhinitis.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1999).  Although seasonal 
allergic manifestations, which subside on the removal of the 
allergen, are generally to be regarded as acute diseases 
healing without residuals, the determination of service 
incurrence or aggravation must be based on the whole 
evidentiary picture.  38 C.F.R. §§ 3.380.

The foregoing evidence shows that the veteran complained of 
hay fever in and after service and that he demonstrated 
objective manifestations of such disability less than a year 
after his discharge from service.  Moreover, the VA examiner 
found a nexus between the hay fever in service and that 
diagnosed during the VA examination.  While such evidence is 
sufficient to render the claim well grounded, it is not 
sufficient to support a grant of service connection.  

Although the veteran maintains that his rhinitis in service 
was perennial in nature, the entire evidentiary record 
suggests otherwise.  At the time of the veteran's discharge 
from service, the examiner concluded that the veteran's 
rhinitis was allergic in nature and noted that it was not 
present year round.  The VA examiner also noted that it was 
worse at different times of the year and suggested that it 
was probably allergic in nature.  As noted above, seasonal 
allergic manifestations, which subside on the removal of the 
allergen, are generally to be regarded as acute diseases 
healing without residuals.  There being no competent medical 
evidence to the contrary, the claim of entitlement to service 
connection for rhinitis is denied.  In arriving at this 
decision, the Board must emphasize that the veteran is not 
qualified to render an opinion requiring medical expertise, 
such as the diagnosis or etiology of a particular disability.  
As such, it does not constitute competent medical evidence in 
support of the claim.  Espiritu.  

II.  Increased Rating

The veteran's claim of entitlement to a compensable rating 
for costochondritis is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability. 

The RO's February 1994 decision on appeal, which granted 
service connection for costochondritis, was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

There is no diagnostic code specifically pertaining to 
costochondritis.  When an unlisted condition is encountered, 
it is rated as a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Costochondritis is rated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5297, the code applicable 
to removal of the ribs.  Under that code, a 10 percent rating 
is warranted for removal of one or resection of two or more 
ribs without regeneration.  A 20 percent rating is warranted 
for removal of two ribs.  A 30 percent rating is warranted 
for removal of three or four ribs.  A 40 percent rating is 
warranted for removal of five or six ribs, and a 50 percent 
evaluation is warranted for the removal of more than six 
ribs.  Where, as here, the rating schedule does not provide a 
noncompensable evaluation for a particular disability, such 
an evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.
As noted in the Board's October 1998 remand, also potentially 
applicable (by analogy) in rating the veteran's 
osteochondritis are 38 C.F.R. § 4.71a, Diagnostic Code 5021, 
which pertains to myositis and 38 C.F.R. § 4.73, Diagnostic 
Code 5321, which pertains to the thoracic muscle group.  
Myositis is to be rated based on limitation of motion of the 
affected parts.  38 C.F.R. § 4.71a, Note after Diagnostic 
Code 5024 (1999).  Although there is no specific Diagnostic 
Code which applies to limitation of motion of the chest wall, 
38 C.F.R. § 4.71a, Diagnostic Code 5201, which pertains to 
limitation of motion of the arm, is relevant.  In this 
regard, the Board notes that the veteran is right handed, 
i.e. his right upper extremity is considered his major upper 
extremity.  Distinguishing the major and minor upper 
extremities is relevant to the assignment of the proper 
rating.  38 C.F.R. § 4.69.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted when motion of the major arm is limited 
to shoulder level.  A 30 percent rating is warranted when arm 
motion is limited to midway between the side and shoulder 
level.  A 40 percent rating is warranted when motion is 
limited to 25 degrees from the side.  

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

The evidence of record shows that the veteran's 
costochondritis is manifested primarily by tenderness along 
the right sternal border, especially at the level of the 4th 
and 5th ribs.  Although the veteran reports daily pain, 
lasting from a few seconds to 2 hours, there is no evidence 
of any associated disability commensurate with the level of 
impairment associated with the removal of two ribs.  
Moreover, there is no evidence of any associated limitation 
of motion, including involvement of the right upper 
extremity.  Finally, there is no evidence of swelling, 
deformity, discoloration, weakened movement, excess 
fatigability, incoordination, lack of normal endurance, or 
flare-ups associated with the veteran's costochondritis.  
Accordingly, an increased rating under Diagnostic Codes 5021, 
5201, or 5297 is not warranted.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5321, a 
noncompensable rating is warranted for slight impairment of 
Muscle Group XXI, the thoracic muscle group, i.e., the 
muscles that control respiration.  A 10 percent rating is 
warranted for moderate impairment, and a 20 percent rating is 
warranted for moderately severe to severe impairment.  The 
factors to be considered in the evaluation of muscle 
disabilities are found at 38 C.F.R. § 4.56 (1997).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  In this case, however, there is no 
evidence of any of the cardinal signs of muscle disability, 
nor is there any evidence of more than slight impairment 
resulting from the costochondritis.  As such, there is also 
no basis for a schedular compensable rating under Diagnostic 
Code 5321.  In arriving at this decision, the Board notes 
that the level of impairment caused by his costochondritis 
has been generally consistent since the veteran's discharge 
from service in July 1992.  Accordingly, there is no basis 
for the assignment of staged ratings noted in Fenderson.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected costochondritis; however, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  Notably, there 
is no documentation of work missed by the veteran or of 
termination from employment due to costochondritis.  
Moreover, there is no evidence that he has required frequent 
hospitalization for that disability.  In essence, the record 
shows that the manifestations of that disability are those 
contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.

III.  Failure to Report for Examination

In July 1999, the RO requested that additional VA 
examinations be scheduled to evaluate the foregoing claims.  
The veteran, however, did not report for those examinations, 
and there is no evidence of good cause for his failure to do 
so.  Although there are recent notations on file that he 
moved and would call VA with his new address, there is no 
evidence that such move actually took place, nor is there any 
evidence that the veteran did not receive notice to report 
for his VA examination.  Inasmuch as the issues on appeal are 
all associated with original claims, the Board's decisions 
must be based on the evidence currently on file.  38 C.F.R. 
§ 3.655.  

In its October 1998 remand, the Board directed that in 
addition to 38 C.F.R. § 4.71a, Diagnostic Code 5297, the 
veteran's costochondritis be evaluated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5021 and 38 C.F.R. § 4.73, 
Diagnostic Code 5321.  Such ratings, however, were predicated 
on additional development of the record, including the 
acquisition of potential outstanding evidence and the 
performance of the cited VA examination.  Inasmuch as the 
veteran did not respond to requests associated with that 
development, the RO's failure to consider the veteran's 
costochondritis under the indicated Diagnostic Codes cannot 
be considered error.

ORDER

Entitlement to service connection for the residuals of head 
trauma is denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to a compensable rating for costochondritis is 
denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


